DETAILED ACTION
	This office action is in response to the application and claims filed on January 10, 2022.  Claims 1-20 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The original drawings (three (3) pages) were received on January 10, 2022.  These drawings are acknowledged.

Specification
The following section is not a formal claim objection to the specification.  However, terms are used that appear to be a translation from the original foreign (Taiwanese) patent document into the English language.  Accordingly, Applicant’s cooperation is requested to carefully review the specification for typos and awkward translations into Engilsh.  Appropriate correction is required.
Claim Objections
Claims 1 and 16-20 are objected to because of the following informalities: regarding independent claim 1, the typo “using for setting” in the preamble should read “used for setting”; while further “when the optical path adjusting rod rotating relative to the body” should read “when the optical path adjusting rod rotates relative to the body.”  Further, Applicant should consider using positive language, and not use conditional language (such as “when”) in the claims.  Further regarding dependent claims 16-20, the phrase “wherein the body is having a first side” should be replaced with “wherein the body having (or “has”) a first side” (or another less awkward phrase in English).  Finally, Applicant’s cooperation is requested to carefully review all pending claims 1-20 for typos and/or awkward translations into English (from the Taiwan document(s)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-7 and 11-20 are rejected at least as being dependent from claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the broadest independent claim of the current application must include the essential structure of the “auxiliary rod” in order to achieve the proper functionality of the optical path length adjustment as outlined by the original specification and drawings.  For example, see original dependent claim 8 (but further claims 9-10 also outline this essential structure with slightly different claimed features) for such “auxiliary rod”, which is labeled by reference number 103 in Figs. 1-3.  This “auxiliary rod” structural element is not optional based on the overall teachings of the specification and drawings, conversely it is essential because it structurally integrates with the other features of Figs. 1-3 (the “connecting plate” 104; the “optical path adjusting rod” 102; and the “optical path moving shaft” 101) in order to durably create the adjustments in optical path length of the overall device.  Further, one having ordinary skill in the art at the time of the effective filing date would have viewed such an auxiliary rod as essential because the mechanical connection using the “connecting plate” requires stability and durability below such pivot point at 102/103 as in Fig. 2.  For these reasons, independent claim 1 is found vague and indefinite under the meaning of 35 U.S.C. 112(b) for omitting the structural cooperation of elements as the “auxiliary rod” adds to claim 1, such omission causing a gap in the structural connections from the drawings.  Dependent claim 8 (or claims 9 or 10) should be canceled and amended into independent claim 1.  

Allowable Subject Matter
If dependent claim 8 is canceled and amended into independent claim 1, such an independent claim would be allowable over the closest prior art of the current record.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see attached PTO-892 form references A-D and N-Q) does not expressly teach or reasonably suggest, in combination, each claim limitation as found in Figs. 2-3 and if claim 8 is amended into claim 1.  The Examiner must consider the context of the specification in view of the drawings, and such an overall combination is not reasonably suggested in any of the closest prior art of the current record, with clear motivation to combine into one.  For these reasons, the Examiner is unable to present a prima facie case of obviousness based on claim 8 (if amended into claim 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D and N-Q:

-Reference A to Robertson ‘571 is pertinent to an optical path length sensor with fiber holder and non-rotating shaft.
-Reference B to Fujii ‘174 is pertinent to an optical MUX / DEMUX having modulation of optical path length using optical features.
-Reference C to Furusawa ‘982 is pertinent to an optical disk device that includes optical path length changing features using lenses, springs, and plates.
-Reference D to Curtiss ‘934 is pertinent to a device for optical channel selection using changeable optical paths by having movable optical components.
-Reference N to Noda JP ‘038 is pertinent to a device to change the optical path length of an optical fiber located on a mount.
-Reference O to Yang CN ‘980 is pertinent to an optical fiber interferometer with optical path length changing features (see Fig. 3).
-Reference P to Ding CN ‘949 is pertinent to a laser coupling device using mechanical elements to change optical paths (see Fig. 13).
-Reference Q to Chang WO ‘898 is pertinent to a device for altering an optical path length for 3D measurement using a rotational body.
In order to place this application in condition for allowance, Applicant must correct any “Claim Objection” as listed above, and also cancel claim 8 to amend such necessary features into the sole independent claim 1.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 27, 2022